i         OFFICE OF THE ATTORNEY      GENERAL   OF TEXAS
                             AUSTIN




    ftonorebieGeorge K. ijhegperb
     Coztgroller of Pub110 Accounts
    ‘Austin, Texas
    Dear Sir:




    us what is ze
    Artiolo 7347,
    Texas’. POUT
                                       41 provfaes for a tax on
                                      d by tmtbook plubbllahera.
                                      , tho tartbook law tie3
Honorable George H, Sheppard,   Page 2


     of-all textbooks sold or used in the schools whe-
     ther ornot adopted by the Textbook Commission.
          "The above opiniona have oaused soversl ques-
     tiohs to be raised by the textbook pabllehers as to
     their tax lloblllty on the receipts received from
     the aale of books thst are not adoptsd by the Tsxt-
     book Com&sslon."
            The orfglnal law plaolng a -tax on the publication
got textbooks was uessed 5n lQO7 (iI.2. No. 4, Sea. 13, 30th
 Lw,. s 1st C. S., 6~.479, Ch. 28), aad amended in 1823 (S. 33.
 NO. 291,  38th Leg., pi 352, Ch.,l.07); but, as Indicated by
 you, that law terminated, that is, beatme Inoperative,by
 its own terms, on September 1, lQ2Q. However, it is still
 printed In Vernon's hsvised Civil Statutes as Artiole   7069;
          In 1930 tAIs law WRS re-enaotsd (II.B. Eo. 41, Blst
Leg., 6th C, S., p. 178, Ch.'37), an3 is now in effect txd
oodirfeu as Section 41 of Article 7047, Pernon's &notated
E!evlsedClviL Statutes. It reads as follows:
           "Textbook publishers. - Each indivLdus1, com-
     pany, corporation or asoociatlon,whether incorpor-
     ated under  the laws of this State, or of any other
     Stat8 or Nation, enSaCed Ln pehliahing, prlntlni;SIKH
     selling such text-books as ere used, or ~11-1 bs used,
     in the schools of this State, or'ovming, controlling
     or mansgin& any such business within the State or out
     of it, and h3viq State g.zencioswithin this State
     r0r the purpose or sell&    any such books, t-3b8 used
     'In any of the Schools of this Sttite;shallrake   quar-
     terly, on the first days of yaouery, April, July and
     Ootober of each gear, a report to the Comptroller,
     under oath of the individual or of the president or
     treasurer or superintendentof such oompnny, corpora-
     tion or association, or or the person ov.nl.nC, oontrol-
     1lnC or naqaglng suoh business, ahowi.nSthe Cross
     amouht received from such business done ?iithinthis
     State rmqeny and all sourses durlnq the qus.rter
     next prcosed,ing.35ld indJ,vidu.nSs, co:genl.es, corpor-
     at5.onsand asoooietions,ot the tine 0r naklcg said xe-
     port, shall pay to the State Treesurer an occupation
     tax forthe.n,Llarter beginnlnC on said date oqu.alto
    .
.




    Honorable George H. Sheppard, Page 3


        One p8rC8IItOf SCiiagrO3S rC338iptSas 8hWIn by Said
        report. The provisions of this Article Shell not
        apply to 0ny corporation organized by the etudents
        .end.
            feCulty Of anyState Sup~Ort8~ iu3titutiOnOf
        learning and which has no capital Stock and psys no
        dividends and is or@.U.zed for the purpose of supply-
        ing books and other school Supglics to the Stuaent
        of such Institutionend v:hocaassets on the ait3s0iu-
        tion of the oor?oration pass to the Eovernlng board
        of the institutiones e trust fund to be uaetlfor the
        benefit Of th8 inStitUtiOn.~
                The Legislature has not aefined the word “text-books”
    In this ststute, and therafore ~18believe it was wended in
    the sense it is ordlnnrlly used. In the cc?soof T. 6iP. Ry. co.
    0. Railroad   Cor~iissioli
                            of Terns,  105 To% 3S6, 150 5. N. 878,
    the Suarene Court of Texas said1
               H?:orasin aom?on use when used by the U&la-
         fure In a Statute are t0 be KUI&XMOO~. aS inteuaea
         to express the sense in whioh they are ordinarily
         usod.Lcwis, Conat. Bitat.vol. 2, pa 654, B %a.*
    Tfi8word "ZcxtboOk"has a welldefined meaning. Tt la dOmei
    in Xabsterqc flewInternationalDioticnary, 2110Ea. Unabridged,
    a5 followsr
              wOriginally,a book on which e tecnher lectures
         Jr aomc!ts~ hence, any necual of iLqtr@ion; E?
         book containing a presentation of the prirci?lesof
         a subjeot, Inteneecito be stu.afed.
                                           by the pupil end
         used 6s a basls of instruction by the tsao38r.H
    The only appellate aourt oaso we have fowd thnt dasls wfth the
    meanti of the nerd ‘%x&books”   is the.ca~e  of So!:ool Distriot
    of Femaale v. School Eistriot of Conezduch Township, 526 ?a.
    142, 191 A. 611, dich goes fnrther then v:eare @oiag in thiS
    opinion @.d holds that *taxtbdcs 'Ilccluciuall "booka which
    must be 5tUiii8dto complete text-book work.”
              An ereminatlonof the Proo Textbook Lew (Chapter 16,
    Title 49, P. A. C. S.) shows that t!leracan be textbosko us&
    l.;l;e public so.hooloin eciCitionto those n?agStedby the
    hJ   . There v:as-formerly a Textbook Coz~ds~lion,but its duties
Honorable George H. Sheppard, Page 4


have   been taken over by the State Board of Edtioatlon (Art.
2675b end Art. 2839, V. A. C. S.) . UnCer Artiole 2843 It
has Weuthorltyto seleot end adopt a uniform system of text-
books to be used in the publio rs8e schools of ?exasW; but
hrtiCl85   2060 end .2282show that ?textbooksWother than those
aaOpt8a by the stat8 Board of Education may be USSd.     Article
2860 reads in part aa ~fol.10~1

               “. . . provided further that nothing in this
          Aat shall be oonstrueato prevent or ~rohlbit the
          trustees of sohool alstricts from purchasingtext-
          books wfth the local maintennnce funds and furninh-
          ins free textbooks to the students In the event
          that no oontraots are m&e by the State.W
Artiole      2862   reads   in   pert as follows:
               *Khec the sUDeleiW?terybooks Other then thOs8
          selected by the Ycxtbook CO:~ZX~~S~.O~I
                                              are used, they
          ehall be furnished at a price fired hy the trustees
          of the school in vlhiohthey are used and nn?rovea by
          the State Superintendentof Public Instruction, . . .I$
          %e believe thet the Legislature inter;deefor all
bdokziuse& es wtextbookss”In the pW.ic  echoolo to be included
in the statute in .question,end in view of the fact books other
than those adopted by the State Board of X'duoationn3yh.Fbe
used in some lpstanaes@e do not believe th.c!tit was I.ntended
by the Legislaturethat the term VrtextbooICSW~esused 1.1~
                                                        the
statute 1ncLudes only suoh books as are adopted by the SoarC.
          We have studied the opinions by Sormer P.ssistantit-
torney General Ii.Grady Chandler and former Assistant.Attorney
General Hubert Caulk, to which you refer. Those opinions do
not mke the extruse holdings that you suggest. Xr. Chendler'a
opinion holds that "books thet are a part of the rJscellaneous
works of the aohool libraryYgsuch as Vhe Story of Daniel
Boone", *The Story of C:ndsrelj.a"anciVhe Story of t>e Stars-
are not textbookswitbln the meaning of the etstute; end I&.
Faulk's opinion holds that nus.iobooks from which music Fe
taught in the publio sch~oolsbut which ere not o;loptedby tho
Borrd ere textbooks under the z%z!inS of the statute.
         Our t are
ooneidered textbooke~in the sense In which the ororil
                                                    is osdin-
.




    Honorable George H. Sheppard, Page 5


    arllp Used, and it 16 not llnited to thooe books that are
    adopted by the State Board of Education. mat would include
    any mmuel of instruotionor book oontaining a presentation
    or the prir,olplesor a suhjeot intended to be studied by the
    pupil and-used as a-basis oi inetructlon by the teaoher; but
    it would not inolude nlsoellaneousworks in the library  that
    are.not ueed aa a basis of fnstruotfon.
                                            Yours very truly
                                       ATTORXEY   ~-3,   OF !KXM



                                                   Ceofl C. Totsoh
                                                         bsslstant